Citation Nr: 1033941	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to 
December 1989.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
granted service connection for thoracolumbar spine strain, 
secondary to a service-connected left knee condition, assigning a 
20 percent evaluation, effective April 27, 2006.  The Veteran 
testified at an RO hearing in January 2008.


FINDING OF FACT

The medical evidence shows that the Veteran's thoracolumbar spine 
is manifested by limitation of forward flexion most severely to 
30 degrees with pain; subjective complaints of numbness, 
paresthesias, leg or foot weakness, falls, and unsteadiness; 
magnetic resonance imaging (MRI) findings of minimal degenerative 
disc disease at L3-L4 and L4-L5 with no nerve root impingement; 
normal motor and sensory examination in the bilateral lower 
extremities; x-ray examination findings of vertebral alignment in 
the sagital plane, well-maintained disc height, minimal right L4-
L5 facet gonarthrosis, mild L5-S1 facet gonarthrosis, and 
subchondral sclerosis, bilaterally; severe flareups every three 
to four months lasting for three to seven days; four 
incapacitating episodes lasting two to three days in the past 12 
months; significant occupational limitations; and moderate to 
severe limitations in activities of daily living.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but no 
higher, for thoracolumbar strain are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2006, regarding the initial service connection claim 
for a low back condition, secondary to a service-connected left 
knee condition.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

After the RO granted service connection for thoracolumbar strain, 
secondary to a service-connected left knee disability in a 
September 2006 rating decision, the Veteran filed a notice of 
disagreement with the assigned rating in October 2006.  The RO 
continued the 20 percent rating in a May 2007 statement of the 
case and April 2008 supplemental statement of the case.  While 
the Veteran was never given a notice letter outlining the 
criteria for substantiating an increased rating for his 
thoracolumbar spine disability, the statutory scheme contemplates 
that once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under the 
statute.  Id.  Nonetheless, in an August 2010 statement, the 
Veteran's representative cited to the criteria used for rating 
the spine and thus demonstrated an understanding of the criteria 
necessary to substantiate an increased rating for the 
thoracolumbar spine.  The representative is presumed to have 
basic knowledge of the applicable criteria for the Veteran's 
claim and to have communicated this information to the claimant. 
See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records, private treatment 
records, and VA treatment records.  There is no indication in the 
record of any outstanding evidence.  

The Veteran was afforded VA examinations in September 2006 and 
February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issue on appeal and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for thoracolumbar strain in 
September 2006 assigning a 20 percent disability rating.  
Although the grant of compensation for the thoracolumbar spine 
disability was secondary to a service-connected left knee 
disability, the grant was not based on aggravation.  Therefore, 
no deduction was made from the baseline level of disability for 
the thoracolumbar spine.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Veteran seeks a higher rating.  He testified at the RO 
hearing that his thoracolumbar spine disability affected his 
employment with the Department of Transportation and that the 
long drives aggravated his spine causing numbness to the legs 
down to his feet.  If he had to take Vicodin, another employee 
would have to drive him out to sites.  He stated that he was on a 
modified work agreement so that he would not be required to 
transverse up and down steep slopes, or bend or stoop while on 
the job.  He indicated that sometimes when he bent over he would 
get a very sharp pain in his back that would cause the legs to 
give out and he would fall.  He also stated that he did not golf 
anymore and could not hunt and fish like he used to.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The Veteran's thoracolumbar spine strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5237 for lumbosacral strain.  

A new rating formula for the spine became effective September 26, 
2003.  As the Veteran's claim for compensation for the 
thoracolumbar spine was received in June 2006, the new criteria 
for the spine apply.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 Fed. 
Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months; a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009)). 

A letter from a private physician dated in June 2006 notes that 
he had been treating the Veteran for several years since 1998 for 
a low back condition that was secondary to an old knee injury in 
the military.  His back was getting worse over the years due to 
degenerative changes in the low back.  

A September 2006 VA examination report shows that a left knee 
condition had progressed further and onset of right knee pain had 
started in 2005, which gradually radiated to the hips and the low 
back.  There was no history of hospitalization, surgery, or 
trauma to the spine.  

On range of motion studies, there was no thoracolumbar spine 
ankylosis.  Active forward flexion was to 60 degrees and passive 
range of motion was to 70 degrees with pain beginning at 30 
degrees.  Active and passive extension was to 15 degrees with 
pain beginning at 10 degrees.  Right lateral flexion was to 25 
degrees on active motion and to 30 degrees on passive motion, 
with pain beginning at 15 degrees.  Left lateral flexion was to 
20 degrees on active motion and 25 degrees on passive motion with 
pain beginning at 15 degrees.  Left lateral rotation was to 25 
degrees on active range of motion and 30 degrees on passive range 
of motion with pain beginning at 20 degrees.  Right lateral 
rotation was to 30 degrees on active and passive range of motion 
with pain beginning at 20 degrees.  There was no additional loss 
of motion on repetitive use for any range of motion.  Resisted 
isometric movement on all ranges of motion was normal.  Lasegue's 
sign was positive.  There was  no evidence of malingering.

A May 2007 private hospital record shows lumbar flexion, 
extension, and lateral bending was moderately painful and 
limited.  Standing stork and standing flexion screening tests 
were positive for restricted left sacroiliac joint motion.  

A February 2008 VA examination report shows that on range of 
motion studies, there was no thoracolumbar spine ankylosis.  
Flexion was to 55 degrees on active range of motion and was 
painful throughout motion.  Limitation of flexion on repetitive 
use was to 35 degrees due to pain.  Extension was to 14 degrees 
on active range of motion with pain throughout.  On repetitive 
use, extension was to 10 degrees.  Left and right lateral flexion 
was to 14 degrees in active motion with no additional loss on 
repetitive use.  Left rotation was to 20 degrees and right 
rotation was to 15 degrees on active motion with no additional 
loss of motion on repetitive use.  The Veteran declined testing 
of all passive range of motion.  Lasegue's sign was positive.  

With respect to range of motion studies in the thoracolumbar 
spine, the medical evidence shows that the Veteran's forward 
flexion is most severely limited to 35 degrees on active motion 
and that the combined range of motion is most severely limited to 
94 degrees.  In September 2006, pain on forward flexion started 
at 30 degrees of forward flexion.  The Veteran reported that the 
motion was painful throughout all ranges in February 2008.  As 
the Veteran reported that pain started at 30 degrees of forward 
flexion in 2006 and was painful throughout all ranges of motion 
in 2008, the evidence more closely approximates the criteria for 
a 40 percent rating under Diagnostic Code 5237 (for forward 
flexion of 30 degrees or less).

The next higher 50 percent rating is not warranted unless there 
is unfavorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5).  
The VA examinations dated in September 2006 and February 2008 
both noted that there was no ankylosis in the thoracolumbar 
spine.

A separate neurological rating, as permitted under the general 
rating formula for the spine, has been considered.

The September 2006 VA examination shows that the Veteran did not 
have a history of urinary incontinence, urgency, retention 
requiring a catheter, or frequency.  He did have nocturia and had 
to void two times per night.  He did not have fecal incontinence 
or erectile dysfunction.  He did have numbness, paresthesias, leg 
or foot weakness, falls, and unsteadiness.  It was noted that the 
etiology of these symptoms was related to the claimed disability.

On objective evaluation, however, detailed motor examination 
showed that knee extension, ankle dorsiflexion and plantar 
flexion, and great toe extension were all 5 out of 5.  The muscle 
tone was normal and there was no muscle atrophy.  Detailed 
sensory examination showed that pin prick in the lower 
extremities was 2 out of 2 to light touch and pain (pinprick).  
Detailed reflex examination showed that there was absent 
bilateral knee jerk and 1+ bilateral ankle jerk.  

A May 2007 private hospital record shows the Veteran had C-curve 
thoracolumbar scoliosis, convex left, uncompensated right.  The 
pelvis was level in stance; however, his walking gait was 
characteristic of a short right lower limb.  There was tenderness 
over the spinous processes of the L4 and L5 sacral base.  
Lasegue's test was positive bilaterally, with pain free limits of 
straight leg raising 45 degrees on right, 30 degrees on left.  
Lower limb deep tendon reflexes were bilaterally symmetrical.  
This was noted to be discrepant from VA records available for 
review in which absent knee jerk reflex was noted.  Babinski was 
downgoing bilaterally and vibratory sensation was demonstrably 
intact.  There was weakness and apprehension with left single leg 
partial squat, and weakness with quadriceps and resisted ankle 
dorsiflexion manual muscle testing.  Neuromuscular motor weakness 
versus pain-inhibition could not be differentiated.  X-ray 
examination showed that vertebral alignment in the sagital plane 
and disc height was well-maintained.  There was minimal right L4-
L5 facet gonarthrosis and mild L5-S1 facet gonarthrosis and 
subchondral sclerosis, bilaterally.  The assessment was low back 
pain and bilateral sciatica, possibly discogenic with possible 
frank radiculopathy versus pain-inhibition weakness.

A May 2007 private magnetic resonance imaging (MRI) shows an 
impression of minimal degenerative disc disease at L3-L4 and L4-
L5 with no nerve root impingement.

In February 2008, a VA examination report shows the Veteran had 
no history of urinary incontinence, urgency, or retention 
requiring catheterization.  He did have urinary frequency with a 
daytime voiding interval of one to two hours, and nocturia with 
two voidings per night.  He did not have any erectile 
dysfunction.  There was paresthesias, leg or foot weakness, 
falls, and unsteadiness.  The examiner found that the etiology of 
these symptoms was unrelated to the claimed disability, except 
for the weakness in both hips and left leg, which were related to 
back pain.  He had fallen because of the back and the left knee.  
There was radiation of pain left greater than right to the mid 
thigh on the left.  The type of radiating pain was sharp, tingly, 
and numb.  

On objective evaluation of the thoracic sacrospinalis, there was 
no spasm, atrophy, guarding, or weakness.  On inspection of the 
spine, the posture was pelvis level; the head position was 
normal; and there was symmetry in appearance of the spine.  The 
gait type was antalgic, waddling.  There were no abnormal spinal 
curvatures.  The detailed motor examination showed that the 
Veteran had a 5 out of 5, meaning active movement against full 
resistance, in hip flexion and extension, knee extension, and 
ankle dorsiflexion and plantar flexion.  Sensory examination 
showed that vibration, pain (pinprick), light touch, and position 
sense was 2 out of 2 in the lower extremities.  There was no 
abnormal sensation.  The reflex examination showed 1+ meaning 
hypoactive in the knee jerk (L3-L4) and 2+ meaning normal in the 
ankle jerk (S1).  Plantar Babinski was normal.

The medical evidence shows that a separate neurological 
evaluation is not warranted for radiculopathy into the lower 
extremities.  While the Veteran reported pain and numbness 
radiating into his legs and feet, objective evaluation does not 
support the criteria for a separate neurological rating.  Motor 
and sensory examination in the bilateral lower extremities was 
consistently normal.  Weakness and apprehension with left single 
leg partial squat, and weakness with quadriceps and resisted 
ankle dorsiflexion manual muscle testing was reported in 2007; 
but the private physician noted that neuromuscular motor weakness 
versus pain-inhibition could not be differentiated.  Reflex 
examination was inconsistent in that there was absent knee jerk 
and normal ankle reflex in 2006, while in 2007, lower limb deep 
tendon reflexes were bilaterally symmetrical.  In 2008, there was 
hypoactive knee jerk and normal ankle jerk.  It was noted in 2007 
that the Veteran had bilateral sciatica with possible frank 
radiculopathy versus pain-inhibition weakness; however, later MRI 
studies show an impression of minimal degenerative disc disease 
at L3-L4 and L4-L5 with no nerve root impingement.  

In spite of the Veteran's complaints and evidence of abnormal 
reflexes in the lower extremities, the objective medical findings 
show that there is no significant neurological impairment in the 
lower extremities, secondary to the thoracolumbar spine 
condition.

The Veteran also is not entitled to a rating in excess of 20 
percent under the rating criteria for intervertebral disc 
syndrome.  The September 2006 VA examination report notes that 
the Veteran had a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain in the low back.  
Ambulation precipitated onset.  The severity of the pain was 
moderate and it would last for one to two days.  He would have 
severe flareups every three to four months lasting for three to 
seven days.  Alleviating factors were bedrest and heat.  He did 
not use a walking aid or device and was limited to walking 400 
yards.

In February 2008, a VA examination report shows the Veteran has 
back pain at a level of 7 to 10 daily.  He also used a heating 
pad, Tiger Balm, hot tub, cane, and chiropractic care for 
treatment.  There were moderate flare-ups of the spine every two 
to three weeks, with a duration of three to seven days.  
Precipitating factors were weather and commuting in the car.  
Alleviating factors were heat, medication, and chiropractic care.  
The Veteran indicated that he had severe additional limitation of 
motion during flare-ups.  He had had four incapacitating episodes 
lasting for two to three days in the past 12-month period.  He 
used a cane and was unable to walk more than a few yards.

The medical evidence shows that the Veteran would have severe 
flareups every three to four months lasting for three to seven 
days and that alleviating factors were bedrest and heat.  It also 
was reported that he had four incapacitating episodes lasting two 
to three days in the past 12 months.  These findings do not meet 
the criteria for a 60 percent rating under the formula for rating 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (incapacitating episodes having a total duration of at 
least six weeks during the past 12 months).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The thoracolumbar spine 
disability moderately to severely affected daily activities 
including chores, shopping, recreation, travel, bathing, 
dressing, toileting, and grooming, and prevented exercise or 
sports.  With driving, the Veteran got numbness after 30 minutes 
behind the wheel and had trouble walking and pain for the rest of 
the day.  The effects of the condition on the Veteran's 
occupational activities included decreased mobility, problems 
with lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength in the lower extremity, and pain.  He also had 
difficulty standing in one place or walking any distance which 
was part of his job requirement.  This had become much worse in 
the past year.  He was assigned different duties and had 
increased absenteeism.  He also had decreased concentration and 
poor social interactions.  This functional impairment, however, 
is considered by the 40 percent rating assigned under Diagnostic 
Code 5237.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability. 38 C.F.R. § 4.1.

The impairment associated with the thoracolumbar spine disability 
has been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 40 
percent disability rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different periods 
of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the thoracolumbar spine disability 
is adequately considered by the diagnostic code applied.  The 
medical evidence generally shows limitation of motion and 
significant functional impairment due to pain.  Diagnostic Code 
5237 specifically addresses this type of impairment.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disability but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required frequent periods of hospitalization due 
to the disability and, while accommodations have been made with 
respect to his employment, marked interference with employment 
has not been shown.  While the Veteran's thoracolumbar spine 
disability has limited his functional ability in the workplace, 
he reported missing no more than 15 days of work during a 12 
month period.  The Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The record shows that 
the Veteran has not been rendered unemployable as a result of his 
service-connected thoracolumbar spine disability.  He was last 
reported as working full-time as a project manager for the New 
Mexico Department of Transportation in February 2008 and had 
worked there for the past 10 to 20 years.  Therefore, any 
inferred TDIU claim is inapplicable.

The Veteran has argued that he is entitled to a higher rating for 
his thoracolumbar spine disability and he is, in fact, being 
awarded a higher rating.  He is competent to report that which he 
can experience or observe, and there is no reason shown to doubt 
his credibility in this regard.  However, as a layperson lacking 
in medical training and expertise, he cannot provide a competent 
medical opinion regarding the severity of his thoracolumbar spine 
disability, including clinical evaluation of limitation of motion 
and x-ray examination.  Thus, his views are outweighed by the 
detailed opinions provided by the medical professionals who 
discussed the Veteran's thoracolumbar spine disability and 
provided the relevant clinical testing to rate the claim.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 40 
percent rating for the thoracolumbar spine disability.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the claim 
for further increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation of 40 percent, but no 
higher, for thoracolumbar strain is granted, subject to the rules 
and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


